Title: To Thomas Jefferson from Edward Stevens, 30 December 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Camp Hicks Creek So. Carolina East side Pee DeeDecemr 30th: 1780

I wrote you the 19th Inst. from Charlotte by Genl. Smallwood and Inclosed you returns of the Militia under my command. I then mentioned to you I expected the Army would soon move from thence.
We arrived at this Post on the Evening of the 26th. Our Position is a secure one, And we shall be tolerable well supplyed with Provisions for some time from up and down the Pee Dee, That is if his Lordship I mean Cornwallis, does not obstruct it. Genl. Leslie is arrived and I beleive it is certain he with about Fifteen Hundred of his Party have got to Camden. The Force we have here at Present dare not show. We are about Sixty Five Miles from Camden. The Distance is too farr for to do much in the Partizan way, Tho’ a few days agoe Colo. Marian with a Party of South Carolinians attacked a Party of the enemy about the high Hills of Santee, Killed Six and wounded Several And drove them.
Genl. Morgan has an exceeding Pretty command on the South Side of the Catawba. It consists of about 12 or 1500, those composed of a Picked Detachment of regular Troops and Militia and the Ballance of Desperadoes from Georgia and So. Carolina, who have lost their all and are obliged to Fly from the enemy. As Morgan will be much in the way of the Enemy I expect they will Push him hard. If the Spaniards do not make some Invasion in the Floridas or we get a Sufficient Force here to Prevent it, The Enemy will certainly advance again into North Carolina. The Troops coming from Virga. we dont hear certainly where they are.
We are all hands here much Distressed for a little money. Our Private Stock is Quite run a Ground.
The Eight months men that are here is exceeding restless and  uneasy on Account of their understanding those in Virga. are cleared. If so, they certainly have Just cause to complain. I have promised them that they shall all be on a footing. Shall be glad to have some Instructions from you respecting them before the Militias time expires the greater part of which will be about the 1st February. With every sentiment of respect and esteem I have the Honour to be Sir Your most Obt. and very hum: Servt,

Edward Stevens


That you may the better understand where we are, It is on the East Side of the Pee Dee, about Two miles above the Cheraws, tho’ I expect Gen. Green has wrote you.

